F IL E D
                                                                     United States Court of Appeals
                                                                             Tenth Circuit
                      U N IT E D ST A T E S C O U R T O F A PP E A L S
                                                                          October 10, 2006
                                    T E N T H C IR C U IT
                                                                         Elisabeth A. Shumaker
                                                                             Clerk of Court

 U N ITED STA TES O F A M ER ICA ,

          Plaintiff - Appellee ,

 v.                                                          No. 05-7023
                                                          ( E.D. Oklahoma )
 PAM ELA RAYE HOW ELL , also                          (D.Ct. No. CR-04-91-W H )
 known as Pamela Raye M organ,

          Defendant - Appellant .



                              O R D E R A N D JU D G M E N T *


Before K E LL Y , O ’B R IE N , and T Y M K O V IC H , Circuit Judges.




      After examining the briefs and appellate record, this panel has determined

unanimously that oral argument would not materially assist the determination of

this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is

therefore ordered submitted without oral argument.

      Pamela Raye Howell was indicted for six drug and firearms offenses arising




      *
          This order and judgment is not binding precedent except under the doctrines of
law of the case, res judicata and collateral estoppel. The court generally disfavors the
citation of orders and judgments; nevertheless, an order and judgment may be cited under
the terms and conditions of 10th Cir. R. 36.3.
from events occurring in Cherokee County, Oklahoma on A ugust 25 and

September 24, 2003. 1 She was convicted of four counts: Count One, possession

and distribution of a listed chemical; Count Two, possession with intent to

distribute methamphetamine; Count Three, attempt to manufacture

methamphetamine; and Count Five, possession of a firearm in furtherance of a

drug trafficking crime. Howell was sentenced to concurrent terms of 189 months

imprisonment on all counts except the firearm offense, for which she received a

consecutive term of sixty months imprisonment. She appeals from her conviction

and sentence, alleging multiplicity of counts, unconstitutional application of the

sentencing guidelines, insufficient evidence and inconsistent verdicts, and

admission of evidence in violation of her Fourth Amendment rights. Exercising

jurisdiction under 18 U.S.C. § 3742(a) and 28 U.S.C. § 1291, we affirm.




       1
        Count One (possession and distribution of listed chemicals) - 21 U.S.C. §
841(c)(1) and 18 U.S.C. § 2; Count Two (possession with intent to distribute
methamphetamine) - 21 U.S.C. §§ 841(a)(1), (b)(1)(B)(viii) and 18 U.S.C. § 2; Count
Three (attempt to manufacture methamphetamine) - 21 U.S.C. §§ 841(a)(1) and 846, and
18 U.S.C. § 2; Count Four (felon in possession of a firearm) - 18 U.S.C. §§ 922(g)(1) &
2; Count Five (possession of a firearm in furtherance of a drug trafficking crime) - 18
U.S.C. § 924(c)(1)(A)(I), (c)(1)(B)(I) & (ii); and Count Six (possession of an unregistered
firearm) - 26 U.S.C. § 5861(d) and 18 U.S.C. § 2.

                                            -2-
                                       Background 2

       On August 25, 2003, officers from the Cherokee County Sheriff’s Office

and the Cherokee Nation M arshal Service went to a rural location on Bluetop

Road, near Cookson, Oklahoma in Cherokee County, to serve an arrest warrant on

Bobby Kelly, who was wanted for manufacturing methamphetamine and firearms

violations. A mobile home and a fifth-wheel travel trailer were on the property.

The officers noticed a “distinct chemical odor” as they approached the structures

and also saw burn piles on the ground containing items they recognized as related

to the manufacture of methamphetamine. (R. Vol. II at 99.) Concerned that

anyone inside the structures might have been overcome by the toxic fumes, the

officers entered each, quickly surveying the interior to see if anyone was inside.

Thereafter Scott Craig, a narcotics investigator with the Cherokee Nation M arshal

Service, and Bryan Swim, a Cherokee County Sheriff’s officer, left to obtain a

search warrant. Craig and Swim returned around 6:30 that evening with the

warrant. Upon their return, they and other officers searched the mobile home and

trailer, finding numerous items associated with the manufacture of


       2
          We note neither brief contains appropriate citations to the record, as required by
Rule 28(a)(7), (b) and (e) of the Federal Rules of Appellate Procedure and Rule 28.1(A)
of the Tenth Circuit Rules. This unnecessarily complicates our review, as it is not our
responsibility to “sift through” the record for relevant facts and proceedings before the
district court. United States v. Rodriquez-Aguirre, 108 F.3d 1228, 1238 n.8 (10th Cir.
1997) (quotations omitted). We remind counsel advocacy is most effective when it
provides a clear and accurate roadmap for the Court’s consideration of the issues.

                                             -3-
methamphetamine, including glassware, rubber and plastic tubing, digital scales,

jars of VitaBlend (a material used as a cutting agent), cans of ether and starter

fluid, jugs of muriatic acid, packages of pseudoephedrine, lithium batteries, tanks

containing anhydrous ammonia and plastic buckets, some containing liquid later

identified as methamphetamine. They also seized numerous firearms, including a

shotgun, a derringer, a Smith & W esson pistol, and an assault rifle. In addition,

they located a booby trap, consisting of a mousetrap attached to a wooden plank

with a pin set to strike the primer of a shotgun shell.

      Around 9:30 p.m., the officers stopped a Cadillac that had turned off the

paved road and was headed up to the property. Clonnie Layman was driving the

car; Howell was the passenger. Both individuals w ere removed from the vehicle

and arrested after officers found a substantial amount of methamphetamine on

Layman, a plastic bag at Howell’s feet containing two packages of VitaBlend and

three glass pipes (including one with a brown residue), over $3,400.00 in the

console of the car, and a baggie containing more methamphetamine in a jew elry

case/tool box in the trunk. Howell claimed both the vehicle and the money were

hers; a briefcase in the trunk of the car contained papers bearing her name.

      After her release from detention, Howell returned to Cookson. One month

later, on September 24, M arshal Craig and fellow officer Brett M ull had Howell

under surveillance. Craig watched Howell and her daughter leave the Shadow



                                          -4-
Ridge Trailer Park in a white van. M ull followed them as Howell drove on to the

highway. M ull watched as How ell crossed over the center line multiple times.

M ull initiated a traffic stop just before 4:00 p.m. He w as aware there were

outstanding warrants on Howell out of Tulsa County. He confirmed the validity

of the warrants, then took Howell back to his patrol car and placed her under

arrest. Because the van had been pulled over on a stretch of road with no

shoulder, a “very dangerous spot,” M ull decided to tow the van, which

necessitated inventorying its contents first. (R. Vol. II at 208.) W hen M ull

opened the back of the van, he saw two large cardboard boxes bearing the label

“[f]resh chicken.” The boxes actually contained thousands of pseudoephedrine

tablets, some still in blister packs, others loose inside a container, and empty

blister packs that had held thousands more tablets.

      On July 15, 2004, an indictment was filed charging Howell with six drug

and firearm offenses. Count One charged Howell with possession of

pseudoephedrine based on the search of the van after she was stopped on

September 24, 2003. Counts Two through Six were all based on evidence seized

during the A ugust 25, 2003 search of the mobile home and travel trailer.

      Howell’s jury trial began on August 30, 2004. At the conclusion of the

government’s case, defense counsel moved for an acquittal on all counts pursuant

to Rule 29 of the Federal Rules of Criminal Procedure. The government agreed



                                         -5-
an acquittal should be granted on Count Six, possession of an unregistered

firearm, to wit, the booby trap found in the travel trailer. The district court

granted the motion as to Count Six but denied it as to Counts One through Five.

Defense counsel renew ed the motion at the end of the case. The district court

admitted it was “troubled” by how close the evidence was on Counts Three, Four

and Five, but ultimately denied the motion in its entirety. (R. Vol. III at 434.)

After deliberating the next day, the jury returned a guilty verdict on Counts One,

Two, Three and Five, and a not guilty verdict on Count Four, felon in possession

of a firearm. Defense counsel made a post-trial motion for judgment of acquittal,

which the district court denied.

                                      Discussion

      Howell raises four issues challenging her conviction and sentence. First,

she contends her convictions on Counts Two, Three and Five w ere multiplicitous,

and thus violated her Fifth Amendment rights against double jeopardy. Next, she

alleges unconstitutional application of the sentencing guidelines. In her third

issue, she contends the jury returned inconsistent verdicts on Counts Four, Five

and Six, and the evidence was insufficient to convict her on Count Five,

possession of a firearm in furtherance of a drug trafficking crime. Finally, she

contends her Fourth Amendment rights against unreasonable search and seizure

were violated by her arrest and the subsequent search of her van.



                                          -6-
1.     M ultiplicity of charges

       Howell contends her convictions and sentences on Counts Two, Three and

Five are multiplicitous, thus subjecting her “to multiple punishments for the same

activity on the same date at the same location.” (A ppellant’s Br. at 8.) Howell

did not raise this issue before the district court in a pretrial motion, necessitating

review under the plain error standard. 3 United States v. Graham, 305 F.3d 1094,

1100 (10th Cir. 2002). “Under the plain error standard, [Howell] must show clear

or obvious error that affected her substantial rights and seriously affected the

integrity of the judicial proceedings.” United States v. M cCullough, 457 F.3d
1150, 1162 (10th Cir. 2006) (quotations omitted). Howell has not met her burden.

       “M ultiplicity refers to multiple counts of an indictment which cover the

same criminal behavior.” United States v. Johnson, 130 F.3d 1420, 1424 (10th

Cir. 1997). Although “multiplicity is not fatal to an indictment,” id. (quotations

omitted), multiplicitous counts are considered “improper because they allow

multiple punishments for a single criminal offense.” United States v. Jenkins, 313
F.3d 549, 557 (10th Cir. 2002). “The threat of multiple sentences for the same




       3
          In response to the presentence report her counsel argued “there was a multiplicity
problem in charging [Howell] in several different Counts with possession of a firearm.”
(Appellant’s App. at 52.) Raising this issue after trial necessitates review under plain
error. United States v. Graham, 305 F.3d 1094, 1099 (10th Cir. 2002) (raising claim for
the first time in a post-judgment motion for judgment of acquittal requires review under
plain error standard). We note Howell was represented by new counsel at sentencing.

                                            -7-
offenses raises double jeopardy implications.” Johnson, 130 F.3d at 1424.

      A “person may be prosecuted for more than one crime based on the same

conduct (1) if each crime requires proof of a fact that the other does not or (2) if

Congress has clearly expressed its intent to impose cumulative punishment for the

same conduct under different statutory provisions.” United States v. M orris, 247
F.3d 1080, 1083 (10th Cir. 2001) (quotations omitted). The convictions of which

How ell now complains, Counts Two, Three and Five, involved distinct offenses,

each of which required “proof of a fact that the other[s] [did] not,” and, in the

case of Count Five (the firearm possession offense), a crime for which “Congress

has clearly expressed its intent to impose cumulative punishment for the same

conduct under different statutory provisions.” Id.

      Count Two, possession with intent to distribute methamphetamine, was

based on the distribution quantity of methamphetamine found in the jewelry

case/tool box in the trunk of the Cadillac in which Howell was a passenger. The

jury was instructed the government had to prove Howell “knowingly and

intentionally possessed methamphetamine,” and she “possessed [it] with the intent

to distribute it.” (R. Vol. IV at 454.)

      Count Three, attempt to manufacture methamphetamine, in contrast, was

based on the substances found “in process” in the mobile home and travel trailer.

The jury was instructed the elements of this offense were: “A person



                                          -8-
manufactured methamphetamine; he or she knew the substance he or she was

manufacturing was methamphetamine; and that person acted intentionally, that is

it was his or her conscious desire to manufacture methamphetamine.” (Id. at

455.) The jury was further instructed the government had to prove Howell

“intended to commit the crime of manufacturing methamphetamine” and she “did

an act constituting a substantial step towards the commission of that crime which

strongly corroborate[d] [her] criminal intent.” (Id.) The jury was also instructed

about what constituted a “substantial step”:

       A substantial step m ust be something more than mere preparation, yet
       may be less than the last act necessary before the actual commission of
       the substantive crime. In determining whether or not the defendant took
       a substantial step towards the commission of a crime you must consider
       all of the evidence admitted in the case concerning the defendant and
       the alleged com mission of that crime. In order to find the defendant
       guilty of com m itting the crime of attempted manufacture of
       methamphetamine the government must prove beyond a reasonable
       doubt that the mental processes of the defendant passed from the stage
       of thinking about the crime of manufacturing methamphetamine, to
       actually intending to commit that crime and the physical process of the
       defendant went beyond and passed from the stage of mere preparation
       to some firm, clear, and undeniable action to accomplish that intent.

(Id. at 456.)

       The offenses charged in Counts Two and Three each required proof of

distinct facts: actual possession of methamphetamine and intent to distribute for

Count Two, and an intentional act in manufacturing methamphetamine for Count

Three. These are separate offenses. No error occurred in indicting, convicting



                                         -9-
and sentencing Howell for each.

      In Count Five, Howell was indicted with possessing several firearms in

furtherance of the attempted manufacturing of methamphetamine offense (Count

Three), in violation of 18 U.S.C. § 924(c)(1)(A)(i) and (B)(i) and (ii). 4 The

relevant language of § 924(c)(1) clearly reveals Congress’ intent to impose

multiple punishments on a defendant who possesses a firearm in furtherance of a

drug trafficking crime:

      [A]ny person who . . . in furtherance of any [crime of violence or any
      drug trafficking crime], possesses a firearm, shall, in addition to the
      punishment provided for such crime of violence or drug trafficking
      crime, (i) be sentenced to a term of im prisonment of not less than 5
      years . . . .

18 U.S.C. § 924(c)(1)(A )(i); see also United States v. Pearson, 203 F.3d 1243,

1268 (10th Cir. 2000).

      Given such a clear expression of C ongressional intent “to impose

cumulative punishment for the same conduct under different statutory provisions,”

M orris, 247 F.3d at 1083, Counts Three and Five were not multiplicitous. Nor


      4
         Count Three contained language regarding possession of these same firearms
while attempting to manufacture methamphetamine. During its deliberations, the jury
sent the judge a note asking why “the possession of firearms [was] listed as part of count
three[.]” (R. Vol. IV at 494.) The government stated it had drafted the indictment in that
manner to obtain a two-point enhancement under the guidelines in light of Blakely v.
Washington, 542 U.S. 296 (2004). The judge responded to the jury, “The language is
unnecessary and should be ignored. The indictment is not evidence; read the
instructions.” (Id. at 500.) Even had this ameliorative action not occurred, there was no
multiplicity in Counts Three and Five.

                                           -10-
did Howell’s consecutive sentence on Count Five constitute double jeopardy.

United States v. Battle, 289 F.3d 661, 669 (10th Cir. 2002).

2.    Sentencing

      Howell was sentenced on February 10, 2005, one month after the United

States Supreme Court issued its decision in United States v. Booker, 543 U.S. 220

(2005). Howell’s counsel had objected to the presentence report on the basis of

Blakely v. Washington, 542 U.S. 296 (2004). At sentencing, the district court

consulted the guidelines, acknowledged their advisory nature and articulated the

factors set forth in 18 U.S.C. § 3553(a) upon which it relied in determining

Howell’s sentence. On appeal Howell makes no mention of Booker, instead

challenging the constitutionality of the guidelines under Blakely and arguing she

was improperly sentenced based on information in the presentence report that did

not involve the instant offenses. As misdirected as Howell’s contentions might

be, she has preserved this issue for review by raising an objection under Blakely.

United States v. M arshall, 432 F.3d 1157, 1160 (10th Cir. 2005); United States v.

Labastida-Segura, 396 F.3d 1140, 1142 (10th Cir. 2005).

      In [Booker], the Supreme Court held that the mandatory application of
      the G uidelines to judge-found facts (other than a prior conviction)
      violates the Sixth Amendment. Rather than declare the Guidelines
      unconstitutional, however, the Court excised the provision of the
      federal sentencing statute that made the G uidelines mandatory, 18
      U.S.C. § 3553(b)(1), effectively making the Guidelines advisory. The
      Court also excised 18 U.S.C. § 3742(e), which set forth the standard of
      review on appeal, and held that the proper standard of review for

                                        -11-
      sentences imposed post-Booker is “reasonableness.”

United States v. Kristl, 437 F.3d 1050, 1053 (10th Cir. 2006) (citation omitted).

      In determining whether a sentence is reasonable, we “review factual

findings for clear error and legal determinations de novo.” Kristl, 437 F.3d at

1054; see also United States v. M ares, 441 F.3d 1152, 1159-60 (10th Cir. 2006).

“[If] we determine under the appropriate standard of review that the district court

correctly determined the relevant Guidelines range, and if the defendant was

subsequently sentenced to a term of imprisonment within that range, then the

sentence is entitled to a rebuttable presumption of reasonableness on appeal.”

Kristl, 437 F.3d at 1054.

      How ell’s guideline range was 188 to 235 months imprisonment, plus a

mandatory consecutive sixty month term for Count Five, the firearms possession

offense. The government argued strenuously for a sentence at the maximum end

of the range, something the district court clearly was not comfortable with.

      I don’t think I have a reputation for going easy on cases involving
      methamphetamine, but even -- I mean, we have a 60 month consecutive
      term here and even the low end of the guideline range on C ount 1, that
      adds up to about . . . 15 years. The high end of the range you are asking
      me to go to - - I mean, we are up to over 20 to 25 years. That is getting
      . . . real close to w hat I’ve given to armed bank robbers who take
      hostages. . . . [W ]ithout reducing the significance of anything [Howell]
      has been convicted of or her actions or her testim ony, all of w hich I’m
      completely aware of, I just don’t see that this comes up to armed
      robbery with hostage taking.

(R . Vol. V at 5-6.)

                                        -12-
      The district court sentenced Howell to concurrent terms of 189 months

imprisonment on Counts One, Two and Three, and the mandatory consecutive

sixty month term on Count Five. The district court articulated the factors it

considered in sentencing Howell:

      In formulating the sentence imposed, I have considered the nature and
      circumstances of the offense, as well as the characteristics and criminal
      history of the defendant. I have taken into account and into further
      consideration the sentencing guideline calculations contained within the
      Presentence Report, in addition to any objections, clarifications,
      additions or deletions to those calculations identified in the addendum
      to the report or announced in open court today. W hile the Court
      recognizes that it is not bound by the sentencing guidelines, the C ourt
      has considered them and finds them to be advisory in nature. The Court
      further finds that the guideline calculated sentence is reasonable in this
      case.

      The sentence prescribed by this Court reflects the seriousness of the
      offense, promotes respect for the law, and provides just punishment for
      the offense. This sentence affords adequate deterrence to criminal
      conduct, protects the public from further crimes of this defendant and
      provides correctional treatment for the defendant in the most effective
      manner.

(R . Vol. V at 15-16.)

      The record reflects the district court “correctly determined the relevant

Guidelines range,” Kristl, 437 F.3d at 1054, and Howell’s sentence was clearly

within that range — in fact, it was at the low end of the range. Thus, the sentence

is presumptively reasonable.

      “[A] defendant may rebut this presumption by demonstrating that the

sentence is unreasonable in light of the other sentencing factors laid out in [18

                                         -13-
U.S.C.] § 3553(a).” Id. at 1055. Howell has not attempted to do so. In any

event, the record clearly reflects the district court’s appropriate consideration of,

and reliance upon, the § 3553(a) factors and the guidelines, in their advisory

capacity. See United States v. Resendiz-Patino, 420 F.3d 1177, 1184 n.6 (10th

Cir. 2005) (“Relieved of the mandatory application of the guidelines by Booker,

district courts are now permitted to give more sw ay in sentencing to the factors

enumerated in 18 U.S.C. § 3553(a).”), cert. denied, 126 S. Ct. 1098 (2006). The

sentence imposed by the district court was reasonable.

3.     Sufficiency of the evidence and consistency of verdicts

       Howell argues the evidence was insufficient to support her conviction

under Count Five, possession of a firearm in furtherance of a drug trafficking

crime. In support of this argument, she points to the jury’s acquittal on Count

Four, felon in possession of a firearm. She also argues her acquittal on Count

Four demonstrates the jury verdict was inconsistent on Counts Four and Five. 5

       At the outset, we note Howell’s argument “improperly conflates the

distinction between insufficiency of the evidence and inconsistent verdicts.”

United States v. Veal, 153 F.3d 1233, 1252 (11th Cir. 1998). The Supreme Court




       5
        Howell asserts the jury’s verdict was inconsistent on Counts Four, Five and Six.
There was no jury verdict on Count Six because the district court granted Howell’s
motion for judgment of acquittal as to that count at the close of the government’s case in
chief. We thus limit our discussion to Counts Four and Five.

                                           -14-
has emphasized that “[s]ufficiency-of-the evidence review involves assessment by

the courts of whether the evidence adduced at trial could support any rational

determination of guilt beyond a reasonable doubt,” which review is “independent

of the jury’s determination that evidence on another count was insufficient.”

United States v. Powell, 469 U.S. 57, 67 (1984).

      In Powell, the Court reaffirmed the rule pronounced by Justice Holmes in

Dunn v. United States: “‘Consistency in the verdict is not necessary. Each count

in an indictment is regarded as if it was a separate indictment.’” Powell, 469 U.S.

at 62 (quoting Dunn v. United States, 284 U.S. 390, 393 (1932)); United States v.

Swafford, 766 F.2d 426, 430 (10th Cir. 1985). The Court noted inconsistent

verdicts make it “unclear whose ox has been gored.” Powell, 469 U.S. at 65. The

jury’s acquittal on one count and conviction on another are as likely a result of

“mistake, compromise, or lenity” towards the defendant as they are a windfall to

the government on the other. Id. “Given this uncertainty, and the fact that the

Government is precluded from challenging the acquittal, it is hardly satisfactory

to allow the defendant to receive a new trial on the conviction as a matter of

course.” Id.

      W e have followed this rule, refusing to speculate as to the reasons for any

apparent inconsistency in the verdicts, and not drawing from an acquittal on one

count “any inference regarding the basis of the jury’s conviction” on another.



                                         -15-
United States v. Espinoza, 338 F.3d 1140, 1148 (10th Cir. 2003), cert. denied,

541 U.S. 950 (2004); see also M cCullough, 457 F.3d at 1161 n.2. The jury was

informed at the beginning of trial of a stipulation that Howell had previously

“been convicted of a crime for which the maximum punishment exceeded one

year,” and the firearms had been transported in interstate commerce. (R. Vol. II

at 14.) No further evidence was presented as to Howell’s criminal history,

although the district court did instruct the jury as to the elements of the offense

alleged in Count Four and the government mentioned H ow ell’s status as a

convicted felon during its closing argument. W e will not speculate as to why the

jury returned the verdicts it did; we will simply note H owell received the benefit

of an acquittal on Count Four, “and it is neither irrational nor illogical to require

her to accept the burden of conviction on the counts on which the jury convicted.”

Powell, 469 U.S. at 69.

      W e focus now on the sufficiency of the evidence argument. W e review

such claims de novo. United States v. Hamilton, 413 F.3d 1138, 1143 (10th Cir.

2005). In doing so, we “ask only whether taking the evidence - both direct and

circumstantial, together with the reasonable inferences to be drawn therefrom - in

the light most favorable to the government, a reasonable jury could find the

defendant guilty beyond a reasonable doubt.” United States v. Zabriskie, 415
F.3d 1139, 1144 (10th Cir. 2005) (quotations omitted). “[W]e evaluate the



                                          -16-
sufficiency of the evidence by considering the collective inferences to be draw n

from the evidence as a whole.” United States v. Brooks, 438 F.3d 1231, 1236

(10th Cir. 2006) (quotations omitted). “W e will not reverse a conviction based

upon insufficient evidence unless no rational trier of fact could have reached the

disputed verdict.” United States v. Wilson, 182 F.3d 737, 742 (10th Cir. 1999).

      Howell does not dispute there was significant evidence introduced about

firearms seized from the property on Bluetop Road. She instead contends there

was insufficient evidence to tie her to the property and thus to any of the firearms.

She relies on the Supreme Court’s decision in Bailey v. United States, 516 U.S.
137 (1995), in support of her contention there was no evidence she used or

possessed a firearm in furtherance of the attempted manufacture of

methamphetamine, and thus her conviction on Count Five cannot stand.

      “In Bailey, the Court strictly defined the term ‘use’ in § 924 to denote the

active employment in connection with the crime. The Court stated that simply

having a gun nearby for use if needed during drug crimes would not satisfy the

‘use’ provision of the statute.” United States v. Basham, 268 F.3d 1199, 1207

(10th Cir. 2001) (citing Bailey, 516 U.S. at 149-50). In 1998, Congress amended

§ 924(c)(1) in response to Bailey, “to explicitly criminalize ‘possession’ when

that possession is ‘in furtherance of’ a drug trafficking crime.” United States v.

Robinson, 435 F.3d 1244, 1251 (10th Cir. 2006). “Obtaining a conviction under



                                         -17-
the ‘possession’ prong of § 924(c)(1) requires the government to prove (1) that

the defendant possessed a firearm and (2) that the possession was ‘in furtherance

of’ a drug trafficking offense or crime of violence.” United States v. Avery, 295
F.3d 1158, 1172 (10th Cir. 2002) (citing Basham, 268 F.3d at 1206).

      “Possession under § 924(c)(1) can be shown through either constructive or

actual possession.” United States v. Lott, 310 F.3d 1231, 1247 (10th Cir. 2002).

Constructive possession exists “where the defendant has the pow er to exercise

control or dominion over the item. Control or dominion over the premises where

the item is found is therefore a factor, but not a requirement, for finding

constructive possession of the item itself.” United States v. Lopez, 372 F.3d
1207, 1212-13 (10th Cir. 2004) (quotations and citations omitted). The

government may prove constructive possession with either direct or circumstantial

evidence. Lott, 310 F.3d at 1247.

      In cases involving constructive possession of premises w hich are jointly

occupied, “care is required.” Lopez, 372 F.3d at 1212 n.4. In such situations,

“mere control or dominion over the place in which the contraband is found is not

enough to establish constructive possession” of the contraband itself. Id.

(quotations omitted). “[T]he government is required to present direct or

circumstantial evidence to show some connection or nexus individually linking

the defendant to the contraband.” Id. (quotations omitted).



                                         -18-
      Evidence of the defendant’s intent in possessing the firearm is usually

circumstantial, Robinson, 435 F.3d at 1251, and may be demonstrated by several

factors: “the type of drug activity being conducted, the accessibility of the

firearm, the type of firearm, the legal status of the firearm, whether the firearm is

loaded, the proximity of the firearm to drugs or drug profits, and the time and

circumstances under which the firearm is found.” Avery, 295 F.3d at 1180

(quotations omitted). The evidence must support “at least a plausible inference

that the defendant had knowledge of and access to the weapon” for a conviction

to stand. United States v. Al-Rekabi, 454 F.3d 1113, 1119 (10th Cir. 2006)

(quotations and citation omitted).

      Turning to the argument presented here, Howell contends no evidence was

presented which placed her inside the structures where the weapons were found.

She also notes the evidence clearly demonstrated that the firearms were not

registered to her and her fingerprints were not on any of the weapons. 6

      However, Howell ignores the evidence from which the jury could

reasonably infer her on-going presence on the property. She was arrested while




      6
         Howell also argues the reference to firearms in Count Three of the indictment
may have misled the jury into believing it was required to convict her of Count Five,
possession, once it convicted her of the substantive offense in Count Three. As noted
previously, the jury questioned the firearms language in Count Three and was instructed
to disregard it. See supra n.4. The language of the indictment provides no support for
Howell’s argument.

                                          -19-
driving up to the property in a vehicle she claimed as hers. She was riding with

Clonnie Layman, whose connection to the property was well-established. Daniel

Layman, Clonnie’s nephew, saw Howell on the property several days before the

search. He testified Clonnie told Howell to let him on the property - indicating

she exerted some control over access to the area - and that he gave Howell the

shotgun which w as later seized inside the travel trailer.

      The officers who searched the travel trailer found a woman’s sandal in the

living room — a photograph of w hich w as shown to the jury — and women’s

clothing in the bedroom. Feminine hygiene items were seen in the bathroom and

Stridex makeup pads were observed on one of the burn piles. Other testimony

placed Layman and Howell together in the mobile home in Cookson during the

month of September, further evidence of an on-going relationship between them. 7

This evidence was sufficient for a rational juror to reasonably infer Howell had

been on the property and in the structures where the methamphetamine lab was

discovered and that she exerted some control or dominion over the premises. In

addition, Daniel Layman’s testimony that he gave the shotgun to Howell


      7
         The jury also listened to tapes of telephone conversations Howell made while
incarcerated. During these conversations, Howell apparently discussed trips she made to
obtain pseudoephedrine and a return trip to the property on Bluetop road to retrieve a
second booby trap. Unfortunately, these tapes were not transcribed as they were played
for the jury, nor were the tapes themselves included in the record on appeal. While we
are thus unable to refer to them directly, we do know the jury heard additional evidence
which it could have considered in its deliberations.

                                          -20-
established a nexus between at least that firearm and Howell. See Lopez, 372
F.3d at 1212 n.4. This evidence supports “at least a plausible inference that

[Howell] had knowledge of and access to the weapon[s] . . . .” Al-Rekabi, 454
F.3d at 1119 (quotations omitted).

      In determining whether Howell possessed the weapons with the intent of

furthering the attempted manufacturing of methamphetamine, the jury could

consider the types and number of firearms, whether they were loaded, their

proximity to the drugs and accessibility to the defendant, and the type of drug

activity being conducted. Avery, 295 F.3d at 1180. This evidence was

substantial. The officers testified about the number of weapons seized from the

travel trailer: a shotgun, a derringer, a Smith & W esson pistol, and an assault

rifle. They testified where the weapons were found: the derringer was in the

living room next to the television; the pistol was inside a cabinet in the living

room next to containers of ammunition; the shotgun, visible from the front door,

was in the bedroom as was the assault rifle. Although the assault rifle was not

loaded, the pistol was. All of the weapons w ere operable and all were located in

a one-bedroom, thirty-seven foot travel trailer, in the immediate vicinity of

methamphetamine and methamphetamine manufacturing material.

      The sheer number of weapons and their strategic location in a small travel

trailer in w hich “the instrumentalities of methamphetamine manufacturing were



                                         -21-
also found is sufficient evidence from which a jury could conclude that the

purpose of the [weapons] was to provide defense or deterrence in furtherance of

attempting to manufacture methamphetamine.” Lott, 310 F.3d at 1248; see

Brooks, 438 F.3d at 1238 (evidence of loaded revolver “within ten feet of the

recovered evidence of an active methamphetamine laboratory” sufficient to

sustain conviction under § 924(c)(1)(A)).

         The government’s evidence, and the collective inferences that can be draw n

from it, was sufficient to sustain Howell’s conviction for possession of a firearm

in furtherance of a drug trafficking crime.

4.       Suppression of evidence from September 24 arrest and search

         In her final issue, Howell argues her Fourth Amendment rights were

violated on September 24, 2003, when she was arrested and questioned prior to

being advised of her rights pursuant to M iranda v. Arizona, 384 U.S. 436 (1966).

Her argument is without merit since it is not based upon what actually occurred at

trial.

         On the morning of the first day of trial, Howell filed a motion in limine

seeking to suppress, inter alia, all statements and evidence obtained during her

arrest on September 24, 2003. The motion did not articulate which specific

evidence was at issue, referring only to “Howell speak[ing] of her child seeing

her going to jail and being arrested, ‘her trouble in O kmulgee’, and ‘Court papers’



                                           -22-
she needs the Officer to obtain.” (R. Vol. I, Doc. 30 at 4.)

      The district court construed the first part of Howell’s motion as a motion to

suppress and denied it as moot, based on the government’s position it would not

introduce any of Howell’s post-arrest statements. At trial, the government

elicited no testimony about any statements Howell made during her arrest. W hen

Officer Brett M ull testified, he made no reference to any statements made by

Howell, other than her response indicating the van she was driving belonged to

Clonnie Layman and she had borrowed it from him. Defense counsel did not

object to any of M ull’s testimony about the stop, arrest and subsequent search of

the van. Counsel did not even object to the pseudoephedrine tablets found in the

back of the van, which formed the basis for Count One. The only disputed

evidence was a portion of the videotape filmed by Officer M ull’s in-car video

camera, which showed his drug dog’s walk around the van, and the discovery of

the large cardboard boxes containing the pseudoephedrine in the back of the van.

Defense counsel’s objection was to having only a portion of the video played for

the jury, rather than the entire hour-and-a-half long tape. The district court

overruled the objection and allowed only a portion of the tape, without audio, to

be played.

      Howell’s argument on appeal is without any basis in fact because none of

the evidence to which she objects was ever introduced at trial. W e do not engage



                                         -23-
in a pointless analysis of legal principles which were not implicated at trial.

Griffin v. Davies, 929 F.2d 550, 554 (10th Cir. 1991) (“W e will not undertake to

decide issues that do not affect the outcome of a dispute.”); United States v.

Torres, 182 F.3d 1156, 1164 n.2 (10th Cir. 1999) (court will not issue “an opinion

that is unnecessary and meaningless as applied to the defendant in this case”).

      A FFIR ME D.

                                        E ntered by the C ourt:

                                        T errence L. O ’B rien
                                        United States Circuit Judge




                                         -24-